—Determination unanimously annulled on the law without costs and petition granted in accordance with the following Memorandum: Respondents’ determination that petitioner was not entitled to supportive services in connection with his attendance at community college is not supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State *796Div. of Human Rights, 45 NY2d 176). Petitioner was entitled to such supportive services "to enable [him] * * * to develop an employability plan and to enable [him] to accept employment or participate in education, training and employment activities under the JOBS program” (18 NYCRR 385.3 [a] [1]). (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Rosenbloom, J.) Present — Callahan, J. P., Green, Fallon, Boomer and Davis, JJ.